Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Kingsway Reports Second Quarter Loss and Provides Transformation Update TORONTO, Aug. 7 /CNW/ - Kingsway Financial Services Inc. (TSX/NYSE: KFS, "Kingsway", or "the Company") today announced its financial results for the second quarter ended June 30, 2009. It also announced changes to the Board of Directors and provided shareholders with an update on its company-wide transformation. The Company reported a net loss of $38.4 million or ($0.70) per share diluted, compared with a net income of $6.3 million or $0.11 per share diluted in the second quarter of 2008. The loss reflects the adverse development in run-off businesses, transition costs, a significant drop in revenue from discontinued and run-off businesses, a reduced return on investments and several one-time charges. All amounts are in U.S. dollars unless indicated otherwise. "The second quarter's poor financial results reflect the legacy of past business strategies and practices that we are rapidly eliminating or changing through our ongoing transformation work," said Mr. Simpson. "Since being appointed to the role of CEO early in the second quarter, I have restructured the senior management team to get the right talent in key roles and taken steps to put the company back on a solid financial footing. The team has reached out to regulators to explain the new directions we're taking and seek their support. We believe the Kingsway that emerges from the transformation - considerably streamlined, with less complexity, and with strengthened relationships with key stakeholders - will succeed, over time, in delivering solid results to shareholders." Actions taken in the second quarter: << - Appointed Daniel Brazier to the role of interim Chief Financial Officer in May 2009, with a mandate to closely examine all accounting practices with fresh eyes, rigour and discipline. Dan brings significant experience in strategy development, business transformation and financial re-engineering to the task. Under Dan's guidance, the Company accelerated plans to restore financial stability by - Launching a debt buy-back plan through a structured Capital Initiative - Recapitalizing the core operating units by repatriating funds currently committed to reinsurance subsidiaries. As of June 30, 2009, both our Canadian subsidiaries had an MCT of over 200, and our U.S subsidiaries (with the exception of Lincoln General Insurance Company - "Lincoln General") had an RBC in excess of 200 - above minimum stautory capital requirements. The repatriation of funds will further strengthen the capital positions of these operations and should enable us to continue with additional debt or share purchases - Continuing to seek and leverage cost reduction opportunities - Appointed Scott Wollney, previously announced as Chief Executive Officer of U.S. Commercial Lines, to head the consolidated operations for Kingsway in the U.S. - Charged Roberto Espin, Chief Executive Officer of Hamilton Risk Management, with a new mandate to expand this successful Miami- based business - Secured acceptance by the Pennsylvania Department of Insurance of Kingsway's plan for Lincoln General, on May 28, 2009. This voluntary process provides for a solvent and orderly run-off of the Lincoln General business, including efficient resolution and payment of all policy-related and other obligations. Appointed external senior run-off management experts to the Lincoln General management team and board to ensure the successful execution of the plan - Met with U.S. regulators to underscore the Company's commitment to addressing outstanding issues as well as improving service and claims handling. Continued to build key relationships with regulators, advisors and ratings agencies - Largely completed the process of aligning the employee population in the U.S. with the new operating model, applying a disciplined and rigorous approach to getting people with the right skills and experience in the right roles to drive a successful turnaround of the business - Consolidated support functions (human resources, information technology, corporate legal) across the organization to reduce duplication and eliminate unnecessary cost - Further reduced staffing levels by a total of 165 in the quarter across the Company - Achieved $14 million or 40.2% of the 2009 expense savings target of $34.8 million, while incurring approximately $10 million in transition costs. As a result of this quarter's progress, the Company is ahead of plan on a number of key deliverables, and on track to achieve an annualized savings run-rate of $120 million by year-end 2010: - By accelerating execution of the transformation strategy, the Company has already succeeded in achieving 97% or $33.7 million of the previously disclosed $34.8 million savings target for 2009: - Savings related to workforce reductions stand at $21.9 million, more than double the $10m savings target for 2009; - As part of the claims improvement initiative, the Company completed an extensive review of the claims handling process. Execution is in the early stages and will take some time to complete. - Year to date, the Company has achieved more than 60% (610) of the 1,000 total position eliminations targeted to be complete by the end of 2010. Approximately 400 of these reductions were in U.S. operations and 200 in Canada. - The Company remains on target to incur $15-20 million in transition costs. One-time costs of $12.9 million have been incurred to date. The Company further announced that Colin Simpson, Kingsway's President and Chief Executive Officer (CEO), is joining the Board of Directors, effective August 6, 2009. Mr. Simpson replaces William Andrus, who resigned effective August 1, 2009. >> "Management and the Board of Directors are completely aligned and unrelenting in our focus on execution," said Simpson. "The overarching strategy has not changed: we are focusing on profitable core business, getting the right infrastructure in place to support it, and reducing our cost base to become more competitive in the marketplace. We will continue to evaluate and refine the details of the plan as business conditions shift to ensure we meet our objectives of returning the Company to financial stability, restoring shareholder value, and building a strong foundation for the future. While we have made significant progress to date, it will take time for the positive effects of many of these actions, such as our major business unit consolidations, to be reflected in our financial results. We expect to continue to gain momentum during the remainder of 2009 and throughout 2010." Detailed Financial Results This quarter's results reflect the businesses continuing under the transformation plan and the businesses put in run-off. The result from continuing business before restructuring, software write-offs and settlements of lawsuits was a loss of $2.6 million for the quarter. The year-to-date results from continuing businesses reflect a loss of $17.4 million. As a direct result of our transformation plan, gross premiums written for the Canadian operations decreased 25% in the quarter (25% year to date) compared to the same periods last year. This results from the Company's execution of its plan to discontinue writing unprofitable lines of business within its commercial lines. U.S. operations reported a decrease in premiums written of $44.4 million during the quarter (24% less than in Q2 2008) and $74.0 million year to date (down 19% compared to the previous year), The run-off business premium volume declined by $93.8 million in the quarter ($218.7 million year to date) compared to the same period last year due to the majority of the business being placed into run-off in early 2009. As a result of the Company re-focusing its efforts on its core profitable business, non-standard automobile premiums for the six months to June 30, 2009 were $252.7 million or 50% of the total gross premiums written compared to 41% in the same period of the prior year. Adverse reserve development recorded in the quarter totaled $49.1 million of which $36.2 million related to the run-off business, $3.6 million related to the ongoing Canadian operations and $9.3 million to the ongoing U.S. operations. During the quarter, the Company decided to decommission computer software that was not being fully utilized in the business. As a result of this decision, the amortization of the software for the quarter was increased by $2.0 million and in addition, $3.2 million of prepaid expenses relating to computer software were written off and included in general and administrative expenses. The Company has incurred restructuring costs of $10.0 million in the quarter ($12.9 million year to date). Of the total restructuring costs, severance costs associated with the Company's corporate restructuring accounts for $6.1 million in the quarter ($8.1 million year to date). Also included in expenses in the quarter is an additional allowance for doubtful accounts of approximately $5.5 million primarily in Lincoln General. Investment income, excluding net realized gains, was $29.1 million compared to $32.7 million for the same quarter of 2008, an 11% decrease.
